Matter of Maria M. (Kristin M.) (2020 NY Slip Op 02573)





Matter of Maria M. (Kristin M.)


2020 NY Slip Op 02573


Decided on May 1, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 1, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, LINDLEY, CURRAN, AND DEJOSEPH, JJ.


410 CAF 18-02267

[*1]IN THE MATTER OF MARIA M. ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT;
andKRISTIN M., RESPONDENT-APPELLANT. (APPEAL NO. 2.) 


CHARLES J. GREENBERG, AMHERST, FOR RESPONDENT-APPELLANT.
NATALIE M. STUTZ, BUFFALO, FOR PETITIONER-RESPONDENT.
JESSICA L. VESPER, BUFFALO, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Erie County (Margaret O. Szczur, J.), entered November 16, 2018 in a proceeding pursuant to Social Services Law § 384-b. The order, among other things, approved the permanency goal of adoption. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Matter of April C., 31 AD3d 1200, 1201 [4th Dept 2006]).
Entered: May 1, 2020
Mark W. Bennett
Clerk of the Court